Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 17, 2021

                                       No. 04-21-00257-CV

   Michael SHANNON, Director of Development Services Department, City of San Antonio,
                       Texas; and City of San Antonio, Texas,
                                     Appellants

                                                 v.

                        Arlene W. BLAIR and Plaintiff Class Petitioners,
                                        Appellees

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-23022
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER

         Appellees’ brief was originally due November 8, 2021. The appellees’ first motion for
extension of time was granted, extending the deadline for filing the brief to December 17, 2021.
On December 16, 2021, the appellees filed a motion requesting an additional extension of time to
file the brief until January 16, 2022, for a total extension of fifty-nine days. After consideration,
we GRANT the motion and ORDER appellees to file their brief by January 17, 2022.
Appellees are advised that if the brief is not filed, the case may be set at issue without an
appellees’ brief.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court